t c summary opinion united_states tax_court lawrence patrick o’brien petitioner v commissioner of internal revenue respondent docket no 2097-04s filed date lawrence patrick o’brien pro_se richard j hassebrock for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’ sec_2001 federal_income_tax after a concession by respondent the issue is whether petitioner is entitled to sec_151 dependency_exemption deductions for two of his minor children petitioner resided in harrison ohio at the time the petition was filed background petitioner and katherine e o’brien ms o’brien divorced on date they are the parents of six children at the time of the divorce five of the children were minors in the divorce decree petitioner was designated the custodial_parent of one child and ms o’brien was designated the custodial_parent of the remaining four petitioner was ordered to pay ms o’brien dollar_figure per child each month for the four children in her physical custody the divorce decree further ordered that petitioner was entitled to claim two of the minor children in ms o’brien’s custody as dependents for federal tax purposes if his child_support obligation was current and paid in full for the year in which he was claiming the children as dependents respondent does not dispute that petitioner’s child_support obligation was current and paid in full for the year at issue petitioner claimed dependency_exemption deductions for three of his children on his timely filed form_1040 u s individual_income_tax_return petitioner did not attach anything signed by ms o’brien to his return at the time he filed respondent disallowed these dependency_exemption deductions and issued a notice_of_deficiency respondent has conceded that petitioner was the custodial_parent for one of the claimed children in petitioner was not however the custodial_parent of the other two children in petitioner argues that even though he is the noncustodial_parent of these two children he is entitled to the dependency_exemption deductions under the terms of his divorce decree a dependency_exemption deduction discussion2 sec_151 and sec_152 provide that a taxpayer is entitled to deduct an exemption for a dependent if the taxpayer provides over half of the support for the dependent under sec_152 in the case of a minor dependent whose parents are divorced separated under a written_agreement or who have lived apart at all times during the last months of the calendar_year and together provide over half of the support for the minor dependent the parent having custody for a greater portion of the calendar_year custodial_parent generally shall be treated as providing over half of the support for the minor dependent we decide the issue in this case without regard to the burden_of_proof see 116_tc_438 petitioner is not the custodial_parent of the two children at issue and thus he is not entitled to the dependency_exemption deductions under sec_152 a noncustodial_parent may be entitled to the exemption if one of three exceptions in sec_152 is satisfied the only exception relevant to this case is contained in sec_152 sec_152 provides that a child shall be treated as having received over half of his or her support from the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year beginning during such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date further provides the written declaration may be made on a form to be provided by the service for this purpose b written declaration requirement pursuant to the regulations the internal_revenue_service issued form_8332 release of claim to exemption for child of divorced or separated parents as a way to satisfy the written declaration requirement of sec_152 form_8332 temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir instructs the taxpayer to provide the names of the children for whom exemption claims were released the years the claims are released the signature of the custodial_parent to confirm their consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and social_security_number of the parent claiming the exemption if form_8332 is not used a statement conforming to the substance of form_8332 must be used see sec_1_152-4t a q a-3 temporary income_tax regs supra petitioner did not attach a written declaration internal_revenue_service form or other statement signed by ms o’brien to his return see sec_152 and b no such written declaration has since been provided and no written declaration was provided at trial petitioner therefore has not established his entitlement to the two dependency_exemption deductions for the year in question see paulson v commissioner tcmemo_1996_560 although the divorce decree provides that petitioner is entitled to the dependency_exemption deductions it cannot by its own terms determine issues of federal tax law 327_us_280 783_f2d_966 10th cir neal v commissioner tcmemo_1999_97 nieto v commissioner tcmemo_1992_296 when asked whether he had pursued ms o’brien’s compliance with the terms of the divorce decree in state court petitioner responded he had not because he does not want to further burden her with additional court and attorney fees petitioner also testified however that ms o’brien will not sign a form_8332 the court truly sympathizes with petitioner’s situation unfortunately his remedy in this instance is to pursue ms o’brien’s compliance with the divorce decree and any other remedies that may make him whole in state court reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
